Citation Nr: 0830872	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence sufficient to 
reopen the veteran's claim for service connection for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to March 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's application to reopen his claim 
for service connection for a right knee disorder.

The Board finds that in the representative's written 
statement of January 2008, the representative has raised the 
issue of entitlement to an increased rating for service-
connected psychogenic pain disorder.  This claim is referred 
to the RO for appropriate adjudication.  The Board does not 
find that this document can serve as a notice of disagreement 
with the rating of action of February 2007 since it was not 
filed with the RO (38 C.F.R. § 20.300(2007).  The Board also 
does not otherwise find that it has current jurisdiction of 
this issue on the basis that it is inextricably intertwined 
with the claim for service connection for a right knee 
disorder.  

Although the Board has determined that the claim for service 
connection for a right knee disorder should be reopened, the 
Board finds that further evidentiary development is now 
necessary with respect to this claim.  This issue is 
addressed in the REMAND portion of this decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1990 rating decision denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder, as there was no evidence of a confirmed 
diagnosis of any disability.  

2.  The evidence submitted since the August 1990 rating 
decision pertinent to the claim for service connection for a 
right knee disorder was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1990 rating decision which denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.104, 20.1103 
(2007).

2.  Additional evidence submitted since that August 1990 
rating decision is new and material, and the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R 
§§ 3.102, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the original claim for service 
connection for a right knee disorder was denied by an August 
1990 rating decision, which denied the claim on the basis 
that there was no evidence of a current disability of the 
right knee.  The veteran did not respond by filing a timely 
notice of disagreement (NOD) and a substantive appeal.  
Therefore, the August 1990 rating decision became final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  
This is the most recent final decision.  As such, his claim 
for service connection for a right knee disorder may only be 
reopened if new and material evidence is submitted.  Based on 
the grounds stated for the denial of the claim in the August 
1990 rating decision, new and material evidence would consist 
of medical evidence of current right knee disability.  

In this regard, evidence submitted by the veteran since the 
August 1990 rating decision includes a handwritten note dated 
in January 1989 from Riverside Medical Clinic, bearing the 
name of a private physician, M.R., M.D.  This note states 
that the veteran "is suffering from right knee medial 
meniscus tear" and that it is "proven by x-rays."  
Furthermore, it recommends surgery.  Since the lack of 
current medical evidence of a right knee disorder was a basis 
for the August 1990 rating decision, this newly submitted 
medical record listing this diagnosis relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
the service connection requirement of current disability.  
38 C.F.R. § 3.303 (2007).  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonably opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a right knee 
disorder is reopened.  


ORDER

As new and material evidence has been submitted, the 
veteran's claim for service connection for a right knee 
disorder is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for a right knee disorder, the Board finds that 
this claim now requires further evidentiary development.  
More specifically, while a recent VA outpatient record from 
August 2007 reflects normal x-ray findings and an impression 
of chronic knee pain, which is not sufficient evidence of 
disability (Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999)), based on some of evidence of a right knee meniscal 
tear as of 1989, and in-service treatment for a twisting 
injury to the right knee in 1987 with subsequent complaints 
of right knee pain until the veteran's discharge from service 
in 1990, the Board finds that the veteran should be afforded 
an appropriate VA joints examination to determine whether it 
is at least as likely as not that any current disability of 
the right knee is related to service, or in the case of 
arthritis, to a period of one year after service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
new VA joints to determine the nature 
and etiology of any current right knee 
disorder.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current right knee 
disorder is related to the veteran's 
active service, or in the case of 
arthritis, to a period of one year 
after service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

2.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


